                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN



G'ESA KALAFI
FORM ERLY KNOW N AS   STANLEY FELTON,

      Plaintiff,                                                16-cv-847-slc
v.

LEBBEUS BROWN, TIM HAINES, SHANA
BECKER, CRAIG TOM, AND TROY HERMANS,

      Defendants.



                                         ORDER



      The parties jointly report that in lieu of pursuing post-trial motions and appeal, they

have reached a settlement. See dkt. 192.     In light of the parties’ joint request, IT IS

ORDERED that the judgment entered March 14, 2019 is VACATED and this case is

DISMISSED WITH PREJUDICE. Each party shall be responsible for its own fees and costs.



      Entered this 9th day of April, 2019.

                                                 BY THE COURT:

                                                 /s/
                                                 _______________________
                                                 STEPHEN L. CROCKER
                                                 Magistrate Judge
